648 S.E.2d 504 (2007)
Kirk K. HOWARD, Employee
v.
UNC-CHAPEL HILL, Employer and
Key Risk Management Services, Carrier.
No. 69P07.
Supreme Court of North Carolina,
June 27, 2007.
Christopher G. Browning, Jr., Solicitor General, for UNC-Chapel Hill,
Jay A. Gervasi, Greensboro, for Howard.

ORDER
Upon consideration of the petition filed on the 5th day of February 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."
HUDSON, J., recused.